Citation Nr: 0817753	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-43 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for left wrist 
disability.

3.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 following surgery in June 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1973 to February 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in December 2003 and June 
2004 by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

In addition, the veteran appears to be seeking service 
connection for disabilities involving the right shoulder, the 
feet, the back, the eyes and the right knee.  (see March 2004 
notice of disagreement and November 2004 substantive appeal).  
Inasmuch as these issues have not been properly developed and 
are not currently before the Board, they are referred to the 
RO for action deemed appropriate.


FINDINGS OF FACT

1.  A right shoulder disability was not manifested in service 
or for many years thereafter, and is not shown by competent 
evidence to be related to military service or any service-
connected disability.

2.  A left wrist disability was not manifested in service or 
for many years thereafter, and is not shown by competent 
evidence to be related to military service or any service-
connected disability.

3.  The convalescence following the June 2004 left wrist 
surgery did not result from treatment for a service-connected 
disability.




CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in service, 
and is not secondary to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

2.  A left wrist disability was not incurred in service, and 
is not secondary to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2007).

3.  The criteria for a temporary total evaluation based on 
convalescence following the June 2004 left wrist surgery have 
not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  When aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the veteran contends that right shoulder and 
left wrist disabilities had their onset during military 
service.  In the alternative he contends that he developed 
these disabilities as a result of his service-connected right 
wrist disability.  Accordingly, the Board will analyze the 
veteran's claims on both bases.  A review of the competent 
and credible evidence of record, however, fails to show that 
service connection is warranted.


Factual Background and Analysis

Service medical records (SMRs) show that in November 1974 the 
veteran was treated for incomplete laceration of the ulnar 
nerve and laceration of the flexor carpi ulnaris tendon.  The 
injury was confined to the right wrist only with no 
complaints or findings pertaining to the right shoulder or 
left wrist.  The veteran's history was also significant for 
history of chip fracture of the right elbow.  X-rays revealed 
an old avulsion fracture at the trapezius insertion, which 
had solidly healed.  At his Physical Evaluation Board (PEB) 
examination, only abnormalities below the right wrist were 
highlighted and service connection was subsequently 
established for a right wrist disability.  As a result, the 
SMRs do not show evidence of a chronic right shoulder or left 
wrist disease process.  See Clyburn v. West, 12 Vet. App. 
296, 301 (1999).  

During post-service VA examination in July 1976, the examiner 
noted the veteran's history of right wrist laceration and old 
fracture of the olecranon process.  There were no complaints 
or findings pertaining to the right shoulder or left wrist.  

The claims folder is devoid of any treatment records or other 
medical documents pertaining to the veteran's right upper 
extremity until VA examination in February 2002.  Again, 
there was no mention of related right shoulder or left wrist 
injury residuals.  

The first clinical evidence of right shoulder disability is 
in an October 2002 X-ray report, which showed degenerative 
joint disease of the right glenohumeral and acromioclavicular 
joint with type-3 acromial process.  A magnetic resonance 
imaging (MRI) in November 2002 showed mild degenerative 
changes of the acromioclavicular joint and mild subacromial 
fluid, likely related to bursitis.  There was no definite 
evidence of rotator cuff tendon tear.  During outpatient 
evaluation in May 2003 the veteran complained of left upper 
extremity pain in the shoulder, elbow, and wrist due to a 
fracture defect involving the left scaphoid.  Radiological 
findings in September 2003 were consistent with chronic 
nonunion of the left scaphoid SLAC (scapholunate advanced 
collapse) stage 3.  These dates leave a significant gap of at 
least 20 years between service separation and the initial 
confirmation of the any right shoulder or left wrist 
disability.  

Here, the absence of evidence of a chronic disability in the 
SMRs or of persistent symptoms of a disability between 
separation from service along with the first evidence of a 
disability many years later constitutes negative evidence 
tending to disprove the assertion that the veteran was 
disabled from any disease or injury during his service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  In addition, the record 
is negative for a medical opinion linking the claimed right 
shoulder and left wrist disabilities to military service.  
See Hickson, supra.

To the extent that the veteran is claiming service connection 
on a secondary basis, the Board finds that the post-service 
medical evidence fails to indicate that a service-connected 
disability played a significant role in the development or 
worsening of his claimed right shoulder and left wrist 
disabilities.  In October 2003, the veteran was referred for 
VA examination for the specific purpose of obtaining an 
opinion as to whether or not his right shoulder disability 
could be related to the service-connected right wrist.  In 
rendering her opinion, the physician took into consideration 
the veteran's previous medical history as found in the claims 
file.  

The examiner noted the veteran's history of surgical repair 
of a laceration to his right ulnar nerve in 1975.  Since 
then, he has had constant numbness, tingling, and pain 
involving the hand and wrist area.  He also reported 
increasing right shoulder pain for the past two years.  He 
denied any injury to the shoulder joint either in the 
military or after service.  The veteran reported that he was 
told that his right shoulder condition was related to his 
service-connected right ulnar nerve injury.  

Based on the examination and review of the entire claims 
file, the examiner concluded that the veteran's current right 
shoulder degenerative joint disease and bursitis were more 
likely than not unrelated to the military service.  The 
examiner explained that the extent of the veteran's right arm 
injury was confined to the wrist and below, mainly involving 
partial laceration of the ulnar nerve and tendon.  There is 
no mention or documentation in the medical records to suggest 
any bony or joint involvement of the right upper extremity.  
The examiner further explained that the veteran's documented 
degenerative joint disease and bursitis of the right shoulder 
is usually associated with chronic wear and tear and usage as 
well as age.  Moreover bursitis is usually associated with an 
inflammatory process that involves the joint often arising as 
a result of overuse or wear and tear.  In other words, the 
veteran's current right shoulder problems more likely arose 
from mechanical processes and was not likely contributed to 
by a nerve process.  Therefore, the veteran's current right 
shoulder condition more likely than not is unrelated to the 
service-connected right ulnar nerve condition.  

The examiner also noted the veteran's history of chronic 
nonunion of the left scaphoid SLAC stage 3, but did not 
otherwise provide clinical findings, diagnosis or an opinion.

In this case, the examination report provides an opinion, 
consistent with the veteran's medical history and 
uncontroverted by any other medical evidence of record.  The 
competent medical opinion conclusively found that there was 
no medical basis for holding that the veteran's claimed right 
shoulder disability and his service-connected right wrist 
were etiologically or causally associated.  Further, the 
veteran has not brought forth any medical evidence that would 
suggest a nexus between his left wrist disability and 
service-connected right wrist.  Thus, the Board finds that 
there is no medical basis for holding that either of the 
claimed disabilities and any service-connected disability are 
related.  This also refutes any grant of service connection 
on the basis of the judicial precedent in Allen, which would 
be permitted if any service-connected disability were causing 
aggravation of a non service-connected disability, a 
relationship which must be shown by professional evidence.

The Board also acknowledges that the veteran was not 
specifically examined for the purpose of addressing his left 
wrist claim; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

There is no credible, competent evidence indicating that the 
claimed left wrist disability may be associated with a 
service-connected disability.  Also because the evidence of 
record is sufficient to make a decision on the claim, VA is 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a current 
disability and an indication of a causal connection between 
the claimed disability and a service-connected disability.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and the claims must be 
denied.  38 U.S.C.A. § 5107 (West 2002).  




Temporary Total Rating (paragraph 30)

The veteran is seeking compensation benefits under 38 C.F.R. 
§ 4.30 for convalescent purposes in June 2004, based upon 
surgery for left scaphoid nonunion with advanced collapse.  

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).

A plain reading of the governing regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability.  No 
medical or other competent evidence has been submitted by the 
veteran to show that the treatment and convalescence in 
question was for a service-connected disability.  

VA medical records show that in June 2004 the veteran 
underwent 4-corner fusion of the left wrist with scaphoid 
excision.  The left wrist is not service connected, thus, 
this claim must be denied.

The Board is of course cognizant that the veteran contends 
that his left wrist should be service connected.  However, 
service connection is not currently in effect.  In essence, 
an award of service connection for the left wrist (effective 
at the time of his hospitalization) is a condition precedent 
for consideration of entitlement to a temporary total 
disability rating for that condition.  As the veteran does 
not meet an essential legal requirement under the governing 
regulation--that the treatment in question must have been for 
a service-connected disability-- he has not presented a claim 
upon which relief can be granted.  Therefore, the veteran's 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in September 2003, April 2004, and June 2004 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters pre-dated the RO's 
December 2003 and June 2004 rating decision.  See also VCAA 
letter dated in March 2006.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran's service medical 
records and post service treatment reports are of record.  It 
is therefore the Board's conclusion that he has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for left wrist disability 
is denied. 

Entitlement to a temporary total convalescent rating under 38 
C.F.R. § 4.30 following surgery in June 2004 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


